96 Ga. App. 839 (1958)
101 S.E.2d 750
McPHERSON
v.
THE STATE.
36986.
Court of Appeals of Georgia.
Decided January 15, 1958.
D. B. Phillips, H. E. Edwards, for plaintiff in error.
Jeff C. Wayne, Solicitor-General, Sidney O. Smith, Jr., contra.
*841 TOWNSEND, Judge.
To sustain a conviction for a felony, the testimony corroborating that of the accomplice must be sufficient to connect the defendant with the perpetration of the crime and tend to show his participation therein. King v. State, 77 Ga. App. 539 (49 S.E.2d 196); Crowe v. State, 83 Ga. App. 325 (63 S.E.2d 682). Slight evidence that a larceny was committed by the defendant and identifying him with it will corroborate the testimony of an accomplice and warrant a conviction. Evans v. State, 78 Ga. 351. It is not essential that the corroborating evidence shall in and of itself corroborate the testimony of the accomplice in every material particular. Dixon v. State, 116 Ga. 186 (42 S.E. 357). The corroborating circumstances should, however, be such as would lead to the inference that the defendant is guilty independently of the accomplice's testimony. Welborn v. State, 25 Ga. App. 327 (103 S.E. 193).
2. Applying the foregoing law to the facts here, evidence that the defendant showed interest in the boat shortly before its disappearance, that it was stolen by two men, that the defendant and the accomplice traveled together to several towns with the boat trying to sell it, and that the defendant eventually went to the person from whom it was stolen and offered to show him where it was, together with other facts, was sufficient evidence to corroborate testimony of the accomplice to the effect that he and the defendant stole the boat jointly.
The trial court did not err in denying the motion for new trial.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.